IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 368 WAL 2014
                                :
              Respondent        :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
         v.                     :
                                :
                                :
GERALD WOODS, A/K/A AKI BIVENS, :
                                :
              Petitioner        :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of December, 2014, the Petition for Allowance of Appeal

is DENIED.